Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments in response to the office action dated 12/1/2020. Claims 1-41, 43-50, 62 has been cancelled. Claims 42 and 63 have been amended. During an interview with Atty. Persky on 3/1/2021, attorney authorized the following examiner’s amendments. In light of the examiner’s amendments and the following examiner’s amendments, the rejections of record are withdrawn. The withdrawn claims 64-71 will be rejoined. Claims 42, 51-61, 63-71 are allowed and renumbered as 1-21. 
	Claims 64-71 previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131 -32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Persky on 3/1/2021. 
The application has been amended as follows: 
In claim 42, line 1, after ‘BET-mediated cancer,’ INSERT “by inhibiting a BET protein,”
			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method claim is to treating a BET-mediated cancer by inhibiting a BET protein, wherein the cancer is leukemia, lymphoma, multiple myeloma, brain cancer, neuroblastoma, carcinoma, skin cancer, lung cancer or prostate cancer with a compound of formula I is not anticipated or suggested by the prior art. The compounds, pharmaceutical composition and a method of inhibiting a BET protein has been allowed (US 9,777,003). Applicants’ have provided examples of the test compounds to inhibit BRD4 BD-1 and BRD4 BD-2 in Table 3 and KMDS cellular IC50 data in Table 4. The specification provides data for compounds as active inhibitors of BET (see e.g., Table 3 at pages 312-319). The specification in page 2, line 31 through page 3, line 2, genetic knockdown of BRD2, BRD3 and BRD4 has been shown to impair the growth and viability of a wide range of hematological and solid tumor cells. Applicants’ have provided references to support the treatment of the claimed diseases where inhibition of BET is expected to provide clinical benefits. (See Exhibit A). The compounds of formula are BET protein inhibitors and are free of prior art. The prior art do not suggest or make obvious the use .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627